LANDAU, J.,
concurring.
The trial court’s decision plainly was based on the conclusion that the officers’ entry into defendant’s home violated his rights under Article I, section 9, of the Oregon Constitution and under the Fourth Amendment to the federal constitution. On appeal, the state challenged only the state constitutional basis for the trial court’s decision and ignored the federal constitutional holding. I am not persuaded by Judge Deits’s contention that, by citing cases that either happened to mention the federal constitution or happened to refer to other cases that addressed a federal constitutional issue, the state adequately challenged the federal constitutional basis for the trial court’s decision. Nor am I persuaded, for the reasons articulated in Judge Armstrong’s opinion, by Judge Deits’s other arguments in support of the same conclusion.
The state frequently — and successfully — complains when defendants fail to challenge all possible grounds for a trial court’s decision, arguing that the failure to address an alternate ground for decision fails to demonstrate reversible error. See, e.g., State ex rel SOSCF v. Duncan, 164 Or App 610, 612, 993 P2d 818, (1999), rev den, 330 Or 361 (2000) (“[B]ecause mother’s challenge is directed to only one of two grounds on which the termination order is based, we affirm.”). And correctly so. See, e.g., Jensen v. Medley, 336 Or 222, 239-40, 82 P3d 149 (2003) (although trial court’s jury instruction relating to one of the plaintiffs theories of liability was erroneous, court affirmed the verdict because there was another basis for it that the defendant did not challenge on appeal); Roop v. Parker Northwest Paving Co., 194 Or App 219, 236, 94 P3d 885 (2004), rev den, 338 Or 374 (2005) (“[W]here plaintiffs fail to challenge the alternative basis of the trial court’s ruling, we must affirm it.”); State v. Branstetter, 181 Or App 57, 62 n 3, 45 P3d 137, rev den, 334 Or 632 (2002) (“ ‘[TJhere is no authority for the proposition that, without invoking “plain error,” we can reverse the trial court on grounds not argued to it.’ Much less is there any authority that we can reverse on grounds not argued to us.” (Emphasis in original; citation omitted.)). The state failed to challenge all possible grounds for the trial court’s decision in this case. Sauce for the goose, sauce for the gander.
*417Judge Haselton insists that the state’s failure to address the federal constitutional justification for the trial court’s decision is of no moment, because, under State v. Kennedy, 295 Or 260, 666 P2d 1316 (1983), the trial court’s decision “was procedurally improper — or, more accurately, not a ‘holding’ at all.” 198 Or App at 441 (Haselton, J., dissenting). According to Judge Haselton, because of the “first things first” precept — requiring adjudication of state constitutional claims before reaching federal claims — the trial court’s pronouncement on the Fourth Amendment cannot be regarded as an independent ground for its decision, because the court lacked authority even to speak to the issue. Id. at 441-42 (Haselton, J., dissenting).
I do not question the appropriateness of deciding “first things first,” although, as I have noted in previous cases, the appellate courts of this state appear somewhat less than consistent in their application of the principle. See, e.g., Coast Range Conifers v. Board of Forestry, 189 Or App 531, 538-39, 76 P3d 1148 (2003), rev allowed, 337 Or 476 (2004) (“Since the early 1980s, however, the courts have been less consistently committed to the first-things-first doctrine.”). I do not agree, however, that the doctrine somehow precludes state courts from doing precisely what the court did in this case. I arrive at that conclusion for two reasons.
First, Judge Haselton’s premise is erroneous. His argument holds together only if it is assumed not merely that courts should not address federal arguments once it has been determined that state law affords a remedy but that they cannot do so. In point of fact, Kennedy says nothing about that. Indeed, Kennedy stands for the much more limited proposition that the failure of the parties to brief an issue of state law cannot preclude appellate courts from addressing the issue. Kennedy, 295 Or at 268. That is a far cry from holding that trial courts are without authority to address both federal and state law issues that, in fact, were fairly presented to those courts.
As it turns out, there is a different case, Sterling v. Cupp, 290 Or 611, 614, 614 n 2, 625 P2d 123 (1981), that does say, as a matter of federal constitutional law, that one of the justifications for a first-things-first doctrine is the notion *418that, until it is determined that state law affords no remedy, there is no violation of federal law. Since that time, however, the United States Supreme Court has held that — at least as to nonprocedural federal constitutional guarantees — as a matter of federal law, “the [federal] constitutional violation * * * is complete when the wrongful action is taken,” Zinermon v. Burch, 494 US 113, 125, 110 S Ct 975, 108 L Ed 2d 100 (1990), not when a state court decides that state law does not afford a remedy. Thus, while there may be — and, indeed, are — many reasons for adhering to a first-things-first doctrine as a prudential matter, see, e.g., Wallace P. Carson, Jr., “Last Things Last”: A Methodological Approach to Legal Argument in State Courts, 19 Willamette L Rev 641, 647-50 (1983) (history, logic, stability, and efficiency support policy of addressing state constitutional law before federal), it is perhaps no longer tenable to suggest that state courts are without authority to reach federal law issues if state law affords relief.
Second, even assuming the correctness of Judge Haselton’s premise, his conclusion does not necessarily follow from it. Merely because the courts are enjoined to address state constitutional issues first does not prevent a court, once having decided a case on state constitutional grounds, from determining that there is an independent federal constitutional basis for the decision, should its state court justification be incorrect. Such determinations are no less “holdings” than any other alternative grounds for trial court’s decisions. Indeed, they are a common practice in the trial courts and are firmly rooted in considerations of judicial economy. Judge Haselton himself appears to acknowledge that his reading of the first-things-first doctrine necessarily would force trial courts to decide cases “in piecemeal fashion, which might result in an otherwise unnecessary remand, seriatum appeals, and delay[.]” 198 Or App at 441 n 1 (Haselton, J., dissenting). It takes little imagination to realize the havoc that we would wreak upon our system by requiring trial courts to decide each issue upon one — and only one — basis at a time.
I therefore adhere to my conclusion that this case should be affirmed on the ground that the state did not challenge on appeal. In saying that, however, I express no opinion *419about the merits of either the state or the federal constitutional issues that Judge Deits and Judge Armstrong debate.
Wollheim, J., joins in this opinion.